

	

		II

		109th CONGRESS

		1st Session

		S. 574

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Dodd (for himself,

			 Mr. Lieberman, Mr. Kerry, and Mr.

			 Kennedy) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To amend the Quinebaug and Shetucket Rivers Valley

		  National Heritage Corridor Act of 1994 to increase the authorization of

		  appropriations and modify the date on which the authority of the Secretary of

		  the Interior terminates under the Act.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Quinebaug and Shetucket Rivers Valley

			 National Heritage Corridor Amendments Act of 2005.

		2.Findings

			Congress finds

			 that—

				(1)thousands of

			 individuals, hundreds of nonprofit organizations, businesses, and local and

			 regional organizations, 35 towns, and 2 States have worked to preserve and

			 enhance the significant natural, historic, cultural, and scenic resources of

			 the Quinebaug and Shetucket Rivers Valley National Heritage Corridor, an area

			 which is commonly known as The Last Green Valley;

				(2)the Green Valley

			 Institute, a partnership between the University of Connecticut and the

			 cooperative extension system of the University of Massachusetts, has

			 significantly improved the information base available to the primarily

			 volunteer municipal officers that are responsible for making land use and

			 natural resource conservation decisions with respect to The Last Green

			 Valley;

				(3)during the 3

			 years preceding the date of enactment of this Act, the Green Valley Institute

			 was recognized with a total of 8 State or national awards for public

			 education;

				(4)significant

			 historic structures have been identified and restored under the programs

			 carried out in the Heritage Corridor;

				(5)museums,

			 attractions, landscapes, and businesses in the Heritage Corridor have been

			 assembled into cohesive interpretive projects that tell the stories of The Last

			 Green Valley for residents and tourists;

				(6)as part of the

			 vision to sustain the traditional land-based economy of the region, the

			 Heritage Corridor has—

					(A)developed

			 agritourism and continuing education programs for the region; and

					(B)collected and

			 analyzed data relating to the vision;

					(7)recreational

			 tourism has been enhanced by the many trails, greenways, river access, and

			 interpretive projects in the Heritage Corridor;

				(8)8 of the 35

			 municipal governments within the Heritage Corridor have signed a voluntary and

			 nonbinding community compact in which governments—

					(A)accept the goals

			 and objectives of the management plan for the Heritage Corridor; and

					(B)formalize the

			 commitment of the governments to balance conservation and growth and the

			 collective vision of the governments for the watershed;

					(9)during the past

			 10 years the Heritage Corridor has consistently leveraged an average of $16 for

			 every Federal dollar invested in the Heritage Corridor; and

				(10)reauthorizing

			 the Heritage Corridor would leverage significant multiyear commitments towards

			 self-sufficiency for the programs and projects that are fulfilling the mission

			 of the Heritage Corridor.

				3.Quinebaug and

			 Shetucket Rivers Valley National Heritage Corridor

			(a)Termination of

			 authoritySection 106(b) of the Quinebaug and Shetucket Rivers

			 Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law

			 103–449) is amended by striking September 30, 2009 and inserting

			 September 30, 2027.

			(b)Authorization

			 of appropriationsSection 109(a) of the Quinebaug and Shetucket

			 Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note;

			 Public Law 103–449) is amended by striking $10,000,000 and

			 inserting $20,000,000.

			

